IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 20, 2007
                                No. 06-60530
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

CHRISTOPHER RAGINS, also known as Turk,

                                            Defendant-Appellant.


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                            USDC No. 3:04-CV-43
                           USDC No. 1:00-CR-139-9


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
      Christopher Ragins, federal prisoner # 11321-042, was convicted by a jury
of conspiracy to distribute and to possess with intent to distribute approximately
169.44 grams of cocaine base (Count One), distribution of approximately 7.21
grams of cocaine base (Count Nine), possession of 105.69 grams of cocaine base
with intent to distribute (Count 20), and possession of 3269.6 grams of
marijuana with intent to distribute (Count 21). Ragins is serving concurrent


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60530

480-month prison sentences as to the cocaine-base convictions and a concurrent
60-month term as to the marijuana conviction. He filed a 28 U.S.C. § 2255
motion challenging his conviction and sentence.
      Following the district court’s denial of Ragins’s § 2255 motion, this court
granted Ragins a certificate of appealability with regard to whether trial counsel
performed ineffectively by failing to interview and call as trial witnesses, Lewis
Ragins, Ricardo Miller, and Jimmy Taylor, who allegedly could have testified
that Ragins was not involved in the conduct for which he was convicted. The
parties were advised to address whether Ragins was entitled to an evidentiary
hearing as to this claim.
      When reviewing the denial of habeas relief, the district court’s findings of
fact are reviewed for clear error and issues of law are reviewed de novo. United
States v. Faubion, 19 F.3d 226, 228 (5th Cir. 1994). We review mixed questions
of law and fact, such as ineffective-assistance-of-counsel claims, de novo. Id.
      Ragins has not shown that there was a reasonable probability that the
outcome of his trial would have been different if these witnesses had testified
and, therefore, he has not shown that his trial counsel rendered ineffective
assistance. See Strickland v. Washington, 466 U.S. 668, 694, 694 (1984); Miller
v. Dretke, 420 F.3d 356, 361 (5th Cir. 2005); Alexander v. McCotter, 775 F.2d 595,
602 (5th Cir. 1985). Nor was Ragins entitled to an evidentiary hearing on this
issue. See United States v. Drummond, 910 F.2d 284, 285 (5th Cir. 1990). The
judgment of the district court is AFFIRMED.




                                        2